Case 5:20-cv-11279-JEL-EAS ECF No. 7 filed 06/08/20   PageID.203   Page 1 of 3




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Sandro Bikaj,

                        Petitioner,     Case No. 20-11279

v.                                      Judith E. Levy
                                        United States District Judge
Rebecca Adducci, et al.,
                                        Mag. Judge Elizabeth A. Stafford

                        Respondents.

________________________________/

  ORDER DENYING PETITONER’S MOTION AND ORDERING
            SUPPLEMENTAL BRIEFING [3]

     On May 21, 2020, Petitioner Sandro Bikaj filed a Petition for Writ

of Habeas Corpus. (ECF No. 1.) On May 22, 2020, Petitioner filed a

Motion for Temporary Restraining Order, seeking immediate release

from civil immigration detention at the Monroe County Jail. (ECF No. 3.)

Petitioner claims that no conditions of confinement can ensure his

reasonable safety due to his to risk of illness and death related to COVID-

19. (Id. at PageID.108.) On June 8, 2020, the Court heard oral argument

on Petitioner’s motion through video/teleconference technology.
Case 5:20-cv-11279-JEL-EAS ECF No. 7 filed 06/08/20   PageID.204   Page 2 of 3




     Adjudicating Petitioner’s motion requires the Court to determine

whether, absent an injunction, Petitioner faces a high likelihood of

irreparable harm. Northeast Ohio Coal. for Homeless and Serv. Emps.

Intern. Union, Local 1199 v. Blackwell, 467 F.3d 999, 1009 (6th Cir.

2006). Petitioner alleges that he is at increased risk of severe illness

and/or death from COVID-19 because of his hypertension and family

history of heart disease. (ECF No. 3, PageID.109.) However, Petitioner

did not attach to his petition or motion medical records or any other

evidence that either documents Petitioner’s underlying medical

conditions or supports a finding that Petitioner is at increased risk of a

dire outcome should he contract COVID-19.

     For the reasons stated on the record, Petitioner’s motion is denied

without prejudice. Respondent is ordered to provide Petitioner with his

medical records from the Monroe County Jail by no later than Friday,

June 12, 2020. Respondent is ordered to obtain three blood pressure

readings for Petitioner—each on a separate day—by Friday, June 12,

2020. Respondent is ordered to provide Petitioner with a record of each

reading. The Court will reconsider Petitioner’s motion upon receiving

evidence of Petitioner’s specific underlying health conditions and


                                     2
Case 5:20-cv-11279-JEL-EAS ECF No. 7 filed 06/08/20   PageID.205   Page 3 of 3




argument regarding Petitioner’s risk of severe illness and/or death from

COVID-19. Petitioner may submit a supplemental brief by no later than

Friday, June 19. Respondent may submit a supplemental brief by Friday,

June 26.

     IT IS SO ORDERED.

Dated: June 8, 2020                      s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge




                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 8, 2020.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     3
